COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  HECTOR E. CANTILLO,                              §                No. 08-20-00143-CV

                                Appellant,         §                  Appeal from the

  v.                                               §                146th District Court

  LORENA CANTILLO,                                 §               of Bell County, Texas

                                Appellee.          §                  (TC# 302,185-B)


                                             OPINION

       Arguing that Appellee, Laura Cantillo (“Wife”), committed fraud by nondisclosure when

she and Appellant, Hector Cantillo (“Husband”), entered into a mediated settlement agreement

(“MSA”), he asks this Court to reverse the trial court’s denial of his Motion to Set Aside the MSA.

We affirm the trial court’s ruling finding the evidence is legally sufficient to support its judgment.

                                         BACKGROUND

       On April 2, 2020, in a contested divorce proceeding, the parties agreed to the MSA, which

included a disposition of the couple’s property. The MSA awarded Wife “all of the personal

property in her possession with the exception of any of the following equipment found in the

martial residence:” which included the laptop and cell phone. Husband testified Wife’s possession

of the laptop and cell phone was “a key factor” in his decision to enter into the MSA and gave her
much of their joint property and custody of their daughter, which he had previously sought. He

explained he wanted the devices because of the effect the contents of the laptop and cell phone

could have on his military career—a topic that was not addressed in the MSA. Husband assumed

Wife had the laptop and cell phone because he had left them in the marital home retained by Wife

when he was removed via an ex parte order over fifteen months prior—on December 14, 2018.

Husband said he understood Wife possessed the laptop and cell phone because she had shared

copies of pictures and videos from the devices coupled with her request to keep all their marital

home’s possessions soon after he petitioned for the return of the laptop and cell phone.

       After executing the MSA, Husband discovered the FBI had possession of the laptop and

cell phone since before the mediation. On May 6, 2020, Husband filed a Motion to Set Aside the

MSA because he alleged Wife committed fraud by failing to disclose she did not possess the laptop

and cell phone. At no time did Wife represent she possessed the laptop or cell phone. At no time

did Husband ask if Wife actually possessed the laptop or cell phone, either in the discovery process,

during mediation, or otherwise.

       Nothing in the MSA prohibits the parties from disclosing anything to the FBI. The MSA

identifies the laptop and cell phone as the Husband’s sole and separate property such that he has a

superior right to possession to them, which is confirmed in the Final Decree of Divorce. The MSA

does not require Wife to surrender any of the personal property disposed of in the MSA to

Husband. The Husband retains the right of possession to the laptop and cell phone and may retrieve

them from the FBI when they are released.

                                          DISCUSSION

                                               Issue


                                                 2
       Did the trial court err in denying Husband’s Motion to Set Aside the MSA based on Wife’s

alleged fraud by failing to disclose she was not in possession of the laptop and cell phone?

                                        Standard of Review

       The standard of review on a denial of a party’s Motion to Set Aside an MSA is abuse of

discretion. Triesch v. Triesch, No. 03–15–00102–CV, 2016 WL 1039035, at *1 (Tex.App.—

Austin Mar. 8, 2016, no pet.)(mem. op.); R.H. v. Smith, 339 S.W.3d 756, 765 (Tex.App.—Dallas

2011, no pet.). An abuse of discretion occurs when there is no evidence in the record upon which

the court could make a rational decision. Triesch, 2016 WL 1039035, at *1; Echols v. Olivarez, 85

S.W.3d 475, 477 (Tex.App.—Austin 2002, no pet.); Landon v. Jean-Paul Budinger, Inc., 724

S.W.2d 931, 938 (Tex.App.—Austin 1987, no writ). In examining the sufficiency of the evidence,

we ask: “(1) Did the trial court have sufficient information upon which to exercise its discretion;

and (2) Did the trial court err in its application of discretion?” Lindsey v. Lindsey, 965 S.W.2d 589,

592 (Tex.App.—El Paso 1998, no pet.). On a legal sufficiency challenge, we review the evidence

“in the light most favorable to the finding and indulge every reasonable inference that supports the

challenged finding.” White v. Zhou Pei, 452 S.W.3d 527, 537 (Tex.App.—Houston [14th Dist.]

2014, no pet.); City of Keller v. Wilson, 168 S.W.3d 802, 822 (Tex. 2005).

                                          Applicable Law

       A trial court is not required to enforce an otherwise binding mediated settlement agreement

if it was procured by fraud, such as when one party induces the other into an agreement in reliance

on an intentional nondisclosure of material information that the party has a duty to disclose. Boyd

v. Boyd, 67 S.W.3d 398, 404-05 (Tex.App.—Fort Worth 2002, no pet.). Fraud by nondisclosure,

a subcategory of fraud, is comprised of the following elements:


                                                  3
       (1) the defendant failed to disclose facts to the plaintiff,

       (2) the defendant had a duty to disclose those facts,

       (3) the facts were material,

       (4) the defendant knew the plaintiff was ignorant of the facts and the plaintiff did
       not have an equal opportunity to discover the facts,

       (5) the defendant was deliberately silent when it had a duty to speak,

       (6) by failing to disclose the facts, the defendant intended to induce the plaintiff to
       take some action or refrain from acting,

       (7) the plaintiff relied on the defendant’s nondisclosure, and

       (8) the plaintiff was injured as a result of acting without that knowledge.

In re C.M.V., 479 S.W.3d 352, 361-62 (Tex.App.—El Paso 2015, no pet.).

                                              Analysis

       Husband first argues the trial court denied his Motion to Set Aside the MSA using the

incorrect legal standard, having found no “affirmative misrepresentation fraud” rather than

considering “fraud by nondisclosure,” which is what Husband raised, i.e., Wife remaining silent

despite having a duty to speak. Husband argues recovering the laptop and cell phone was “material

to [him] when entering into the Mediated Settlement Agreement,” and critical in inducing him into

the agreement.

       The trial court’s Findings of Fact and Conclusions of Law state Wife made no

representations she was in actual possession of the items at issue. At the hearing on the Husband’s

Motion to Set Aside the MSA, Husband fully testified regarding allegations of the subcategory of

fraud by nondisclosure and his inducement. His counsel argued the same to which the trial court

stated, “I don’t believe that there’s been sufficient evidence presented that there has been fraud


                                                  4
that would be sufficient to invalidate and set aside the agreement.”

       Husband addresses each element of fraud by nondisclosure in a conclusory manner without

providing sufficient legal authority to support his contentions based on the facts in this case. He

contends Wife had a duty to inform him she did not have possession of the laptop and cell phone

and he did not have an equal opportunity to discover she did not possess the items. Absent a duty

to disclose or any other requisite element above, there is no actionable nondisclosure fraud. In re

C.M.V., 479 S.W.3d at 361-62; see also Hoggett v. Brown, 971 S.W.2d 472, 487 (Tex.App.—

Houston [14th Dist.] 1997, pet. denied).

                                          Duty to Disclose?

       Whether Wife had a duty to disclose the electronic items that were not in her possession is

a question of law. Bradford v. Vento, 48 S.W.3d 749, 755 (Tex. 2001). Some of our sister courts

have held “[a] duty to disclose may arise in four situations: (1) where there is a special or fiduciary

relationship; (2) where one voluntarily discloses partial information, but fails to disclose the whole

truth; (3) where one makes a representation and fails to disclose new information that makes the

earlier representation misleading or untrue; and (4) where one makes a partial disclosure and

conveys a false impression.” Lesikar v. Rappeport, 33 S.W.3d 282, 299 (Tex.App.—Texarkana

2000, pet. denied); Hoggett v. Brown, 971 S.W.2d 472, 487 (Tex.App.—Houston [14th Dist.]

1997, writ denied).

       Husband acknowledges there was no fiduciary relationship between him and Wife.

However, he asserts, the other situations in which a duty to disclose may arise, exist in this case.

                      Disclosure of partial information but not the whole truth?

       Husband argues Wife voluntarily disclosed partial information but not the whole truth in


                                                  5
June 2019 and January 2020, when she “voluntarily disclosed copies of photos and videos of her

husband’s extramarital affair” from the laptop and cell phone to his employer “[t]hus confirming

she had possession of the requested items.” He also argues when Wife sought to have all of the

personal property in the marital home awarded to her soon after he repeatedly attempted to

persuade the trial court to award him the laptop and cell phone. He asserts Wife “created further

impressions that [she] still had possession” of the items, therefore had the duty to disclose “she no

longer had possession of the items, the reason she no longer had possession of the items, and the

fact that the items were utilized by [her] in attempt [sic] to initiate a federal investigation against

her husband . . . .” Other than identifying the appropriate legal standard, Husband fails to produce

any legal authority to support the contentions he makes regarding Wife’s alleged voluntary

disclosure of partial information.

       Husband has failed to establish Wife had a duty to disclose the location of the devices based

on his allegation she voluntarily disclosed partial information but not the whole truth. The trial

court was well within its discretion when it found Wife made no representation she was in

possession of the laptop or cell phone.

      Made a representation and failed to disclose new information that makes the earlier
                            representation misleading or untrue?

       Husband asserts that Wife “[a]t some point between December 14, 2018 and April 1, 2020,

[she] voluntarily turned over possession” of the laptop and cell phone to the FBI and “[t]his activity

was new information known to [her] that made everything known to [him] about the location of

the laptop and cellphone [sic] misleading.” Therefore, she “had a duty to disclose this

information.” Again, other than identifying the appropriate legal standard, Husband fails to cite to

any legal authority to support his contention, that is, Wife made a representation and failed to

                                                  6
disclose new information which in turn makes the earlier representation misleading.

       Husband has failed to establish Wife had a duty to disclose the location of the devices based

on his allegation she made a representation and failed to disclose new information which made the

earlier representation misleading or untrue. The trial court was well within its discretion when it

found Wife had made no representation she was in possession of the laptop or cell phone.

                   Made a partial disclosure and conveyed a false impression?

       Husband argues Wife’s actions amounted to a partial disclosure: “this chain of events

created a substantially false impression to [him] regarding her possession of the” laptop and cell

phone “and its location outside of the marital home, thus triggering [the Wife’s] duty to disclose

the omitted facts.” Husband asserts “[a] false impression arises when the defendant discloses some

facts and conceals others knowing that the plaintiff is ignorant of the undisclosed facts and does

not have an equal opportunity to discover the truth,” citing to Bradford, White, and Citizens Nat’l

Bank v. Allen Rae Investments, Inc., 142 S.W.3d 459, 478-79 (Tex.App.—Fort Worth 2004, no

pet.)(op. on reh’g).

       These cases do not support Husband’s position. In Bradford, the Texas Supreme Court

concluded there was no evidence the aggrieved party did not have an equal opportunity to discover

the lease terms at issue when he allegedly purchased a store at a shopping mall, so therefore the

aggrieved buyer’s fraud claim failed. Bradford, 48 S.W.3d at 756. The buyer asserted he relied on

the false impression the lessor created by making statements about the lease without articulating

the terms and full facts. The Court stated the information at issue was what “a buyer would be

expected to discover by ordinary inquiry” and the lessor “could have reasonably assumed that [the

aggrieved buyer would have] had obtained a copy of the lease from [the seller], and that he would


                                                7
have inquired about the lease’s terms and the store’s expenses before contracting to buy the store.”

Id. Bradford does not support Husband’s position Wife created a false impression regarding her

possession of the devices through “the chain of events.” Instead, it supports the simple premise

Husband could have asked the whereabouts of the devices if he wanted to know prior to agreeing

to the MSA. Id. Rather than ask about the location of the devices, he simply contracted for a

superior right to the devices in the MSA, which is exactly what he obtained.

       Similarly, in White, the aggrieved party’s attorney sent letters to the defendants requesting

information. White, 452 S.W.3d at 538-39. The defendants disclosed some information and

documents but specifically left out relevant information pertaining to asset purchase agreements,

which was responsive to the request. Id. The defendants acknowledged they were obligated to

produce the information at issue, which the aggrieved party had requested and was entitled to. Id.

at 539. The Court found the defendants provided incomplete information that created a false

impression. Id. The present case is distinguishable from White in that Wife did not partially

disclose the whereabouts of the devices nor did she affirmatively disclose any information to

Husband to create a false impression she was in possession of the devices. Instead, Husband made

assumptions. Moreover, unlike the aggrieved party in White, Husband never asked if Wife was in

possession of the devices. Had he done so, and she had affirmatively misled him, White may be an

analogous case.

       Finally, in Citizens Nat’l Bank, our sister court upheld a jury’s finding of fraud on the part

of Citizens National Bank (“CNB”), perpetuated on borrower Allen Rae Investments, Inc.

(“ARI”), in connection with a foreclosed construction loan following an investment in a hotel

chain to which a CNB principal directed ARI despite CNB’s reservations about the hotel chain


                                                 8
investment. Citizens Nat’l Bank, 142 S.W.3d at 468, 476. The court found legally sufficient

evidence to support the jury’s fraud finding pertaining to CNB’s nondisclosures of material

information to ARI on four different fronts. Id. at 476. Specifically, ARI never waived CNB’s

obligation to disclose material information regarding the hotel chain, CNB did not disclose it was

reticent about directing other customers to the hotel chain because of their lack of financial

disclosures yet its principal directed ARI to the investment, CNB did not disclose its agent’s

recommendation that an initial advance be provided only after some of the work was completed,

and CNB did not tell ARI the hotel chain failed to specify how the advance it provided was spent.

Id. The present case is in no way analogous to the lender-borrower relationship in Citizen’s

National Bank, wherein CNB’s own principal led ARI into a known questionable investment made

through a CNB loan. Unlike in the present case, CNB’s nondisclosure problems were premised on

a duty to disclose because of their relationship. Id.

       Husband has failed to establish Wife had a duty to disclose the location of the devices based

on his allegation she made a partial disclosure and conveyed a false impression as to the

whereabouts of the devices. The trial court was well within its discretion when it found Wife made

no representation she was in possession of the laptop or cell phone.

                              Equal opportunity to discover the facts?


       In making the assumption the electronic items remained in the home during the excess of

fifteen months since he left based on the “chain of events” and Wife’s release of copies of

photographs and videos from the devices, Husband argues was deprived of an equal opportunity

to discover the truth. He confirmed he never asked Wife—either in the discovery process, the



                                                  9
mediation process 1 or at any other time 2—about the location of the laptop and cell phone, despite

alleging her possession of the items was a “key point” in his decision to enter into the MSA. During

the hearing, Husband acknowledged the parties had the opportunity to conduct discovery but

explained “why would I ask something specifically if everything was left in the home and she had

possession.” In response to whether he should have asked these relevant questions during

discovery, Husband argued, “For the Court of Appeals to now adopt such a standard or impose

such an onerous burden on an injured party, would essentially overturn decades of Texas

jurisprudence in regards to nondisclosure fraud,” citing to American Tobacco Co., Inc. v. Grinnell,

951 S.W.2d 420, 436 (Tex. 1997) with no further explanation. After careful review of American

Tobacco, we find no support nor validation of Husband’s contention.

        Husband, represented by counsel, went through both the discovery and mediation process,

and testified having had the opportunity to ask questions, which in our view, gave him an equal

opportunity to discover who was in possession of the electronic devices. Bradford, 48 S.W.3d at

756; White, 452 S.W.3d at 538-39; see also, e.g., Pellegrini v. Cliffwood-Blue Moon Joint Venture,

Inc., 115 S.W.3d 577, 580 (Tex.App.—Beaumont 2003, no pet.)(having expertise and considering

entering into a contract, Pellegrini could be reasonably expected to make an investigation, ask

questions, draw his own conclusions, and protect his own interests).

        We do not find Husband’s position persuasive. He had several opportunities to ask about

the location of the devices but chose not to do so. The evidence is legally insufficient to establish




1
  Husband was also permitted to testify regarding mediation since his claim regarded fraud by nondisclosure in the
inducement; he did not raise any question regarding the devices’ whereabouts during mediation.
2
  Husband testified he and Wife did not communicate and did not state whether he asked her if the devices were in
her possession. One assumes had he asked her directly, he would have testified to her response.
                                                        10
Wife had a duty to disclose the electronic devices were no longer in her possession. Absent

Husband proving either of these two factors, there can be no finding of fraud by nondisclosure.

Bradford, 48 S.W.3d at 755, In re C.M.V., 479 S.W.3d at 362-63.

                                             Holding

       Because the evidence supports the trial court’s conclusion Husband failed to establish Wife

committed fraud in connection with the MSA, it did not abuse its discretion in denying his Motion

to Set Aside the MSA.

                                         CONCLUSION

       We affirm the trial court’s ruling.



June 2, 2021
                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  11